ACCEPTED
                                                                                                     03-14-00521-CV
                                                                                                             5271989
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                5/13/2015 3:35:16 PM
                                                                        Edward J. Kroger, MD, JD  JEFFREY D. KYLE
                                                                            kroger@krogerlaw.com              CLERK
                                                                            3100 Weslayan, Suite 300 
                                                                               Houston, Texas 77027 
                                                                              T: 713.961.7952 ext. 104  
                                                                              RECEIVED       IN
                                                                                       F: 713.961.7953 
                                                                          3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
May 13, 2015                                                                  5/13/2015 3:35:16 PM
                                                                                JEFFREY D. KYLE
Mr. Jeffery D. Kyle                                                                   Clerk
Court of Appeals                                                       Efile 
Third District of Texas                                                 
P.O. Box 12547, 
Austin, Texas 78711‐1733 
 
 
RE:  COURT OF APPEALS: Cause No. 03‐14‐00521‐CV 
        TRIAL COURT:  Cause No. C‐2013‐0566C 
        CHRISTUS Santa Rosa Health System d/b/a CHRISTUS Santa Rosa Hospital – New Braunfels 
        v. Leslie Baird 
         
Dear Mr. Kyle: 
 
Please undersigned designates the following weeks as vacation: 
 
          06/08/2015 – 06/12/2015 
          08/10/2015 – 08/14/2015 
          08/17/2015 – 08/21/2015 
          08/24/2015 – 08/28/2015 
 
I respectfully request that no hearings, depositions or trials be scheduled during this vacation 
period. 
 
By copy of this letter, I am notifying all counsel of record. 
 
                                                        Very sincerely yours, 
                                                         
                                                        KROGER | BURRUS 



                                                                                               
                                                    Edward J. Kroger 
EJK/igc